DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.
 
Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12 is awkwardly worded in lines 10-12.  The examiner respectfully suggests replacing “wherein the flow channel is one of: … (ii) the housing has an open space” with -- wherein the flow channel is one of: … (ii) configured so the housing has an open space --.
Claim 12 recites the limitation "the wall" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  
the cavity forms an --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-19 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites “without the recess and without the cavity” in line 28.  This appears to mean that the recess and the cavity are separate structures.  However, the specification (page 10) discloses that the recess 138 is the cavity 134, i.e. the recess and the cavity are the same structure (instead of being separate structures.  Therefore, there is a conflict between the specification and the claim.  It has been held that a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).  The examiner has interpreted the claim to mean that the cavity and the recess are the same structure.
Claims 13-19 and 21-29 depend on claim 12 and are rejected for inheriting the same problem.
Claim 25 recites the limitation "which" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “which” refers to the channel section or the housing.  The examiner has interpreted the claim such that “which” refers to the channel section.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 recites that between the recess and the pressure sensor, at least one wall section of the wall of the bore is situated, which has no recess.  However, claim 17 (via parent claim 12), on which claim 22 depends, .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-19 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10-2007-053273 by Hueftle et al. as listed in the IDS dated 10/1/2019 (“Hueftle”) in view of U.S. Patent Application Publication 2012/0073379 by Ahles et al. (“Ahles”).

As for claim 12, Hueftle discloses a sensor element (Figs. 1 and 2) for detecting at least one property of a fluid medium, comprising:
at least one housing (116), wherein the housing (116) forms at least one flow channel (along 120, below 116 in Fig. 2) through which the fluid medium is able to flow, and wherein at least one pressure tap (p1) branches off from the flow channel; and
at least one pressure sensor (paragraphs [0048] and [0050]), situated in the pressure tap, to detect a pressure of the fluid medium (paragraph [0017]);
wherein the flow channel is one of: (i) fully enclosed by the housing so that the flow channel, having a flow channel wall, is situated entirely in the housing as a flow tube, or (ii) the housing (116) has an open space (below 116 and 144 in Fig. 2), which is formed on at least one side by the flow channel wall (bottom of 116 in Fig. 2) across which the fluid is flowable,
wherein, for (i) or (ii), the pressure tap (p1) is formed in the flow channel wall (see Fig. 2),
wherein, for (i) or (ii), the flow channel (below 116 in Fig. 2) is configured so that the fluid medium is flowable in a main direction (along 120), which is parallel to the flow channel wall (see Fig. 2), and
wherein the pressure tap (p1) is configured entirely or partially as a bore (see Fig. 2).

However, Ahles discloses at least one pressure sensor (12, 16), situated in a pressure tap (2), to detect a pressure of the fluid medium (Abstract);
wherein at least one cavity (14, 15) that is situated between a flow channel (along bottom edge of 1) and a pressure sensor (12, 16) for collecting contaminants in at least one wall of the pressure tap (2), wherein a wall of the pressure tap is in a circular-cylindrical cross-section or a polygonal cross-section.  Ahles discloses that the pressure tap with the micromechanical membrane pressure sensor and cavity detect a pressure of the fluid medium (Abstract).
Because Ahles and Hueftle both disclose pressure taps with micromechanical membrane pressure sensors that detect a pressure of the fluid medium, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the pressure tap with a micromechanical membrane pressure sensor of Ahles (including the pressure sensor and the cavity) for the pressure tap with a micromechanical membrane pressure sensor of Hueftle to achieve the predictable result of detecting a pressure of a fluid medium.
Alternatively, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the pressure tap of Hueftle by including the cavity as disclosed by Ahles in order to increase the burst pressure of the sensor (Ahles: paragraph [0026]).

wherein the cavity is axially symmetrical (Ahles: “annular recess” implies a diameter with a center; paragraph [0026]) with respect to an axis of the cavity and has a diameter (Ahles: “annular recess” implies a diameter with a center; paragraph [0026]) or equivalent diameter DK, whereas a cylindrical bore (Ahles: 2) of the pressure tap has a diameter (Ahles: paragraph [0026]) or equivalent diameter DD, wherein DK is greater than DD (Ahles: see Fig. 1), wherein along the axis, the cavity has a height HK (Ahles: see Fig. 1), and
wherein between the recess (Ahles: 14, 15) and the pressure sensor (Ahles: 12, 16) and/or an end face of the pressure tap, a wall section (Ahles: sidewalls that define 13 in Fig. 1) is situated and which is formed without the recess and without the cavity, so that the cavity is at a distance from the pressure sensor (Ahles: see Fig. 1).

As for claim 13, Hueftle as modified by Ahles discloses that the sensor element includes one of the following: an air mass meter, a flow rate meter (Hueftle: Abstract), a current meter, an absolute pressure meter, or a differential pressure meter.

As for claim 14, Hueftle as modified by Ahles discloses that the bore (Hueftle: p1 and Ahles: 2) branches off from the flow channel (Hueftle: see Fig. 2).



As for claim 16, Hueftle as modified by Ahles discloses that the bore is a blind-end bore (Ahles: see Fig. 1) branching off from the flow channel, and wherein the pressure sensor (Ahles: 12, 16) is situated on one end of the blind-end bore (Ahles: see Fig. 1).

As for claim 17, Hueftle as modified by Ahles discloses that the cavity (Ahles: 14, 15) is the recess in a wall of the bore (Ahles: see Fig. 1).

As for claim 18, Hueftle as modified by Ahles discloses that the recess (Ahles: 14, 15) has an annular shape (Ahles: paragraph [0026]).

As for claim 19, Hueftle as presently modified by Ahles discloses all the limitations of the claimed invention
except that the recess having the annular shape has a diameter or equivalent diameter, which is at least 1.2 times the diameter or equivalent diameter of the bore.
	Ahles discloses that the recess has a diameter that is larger than the diameter of the bore (Ahles: see Fig. 1) so that stresses are relieved (Ahles: paragraph [0026]) but Ahles does not disclose how much larger the recess is compared to the bore.
	It has been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a 

As for claim 21, Hueftle as modified by Ahles discloses that the recess (Ahles: 14, 15) has at least one edge at a transition to the wall of the bore (Ahles: see Fig. 1).

As for claim 22, Hueftle as modified by Ahles discloses that between the recess (Ahles: 14, 15) and the pressure sensor (Ahles: 12, 16), at least one wall section (Ahles: sidewalls that define 13) of the wall of the bore is situated, which has no recess.

As for claim 23, Hueftle as modified by Ahles discloses that the bore branches off from the flow channel at right angles with respect to the flow channel wall *Hueftle: see Fig. 2), wherein the pressure tap and/or an axis of the pressure tap run generally perpendicular with respect to the main flow direction (Hueftle: see Fig. 2), and wherein 

	As for claim 24, Hueftle as modified by Ahles discloses that the pressure sensor includes a plug sensor (Hueftle: 116) having a closed cover (Hueftle: see Fig. 1).

As for claim 25, Hueftle as modified by Ahles discloses that a channel section (Hueftle: 126) situated in the housing (Hueftle: 116) is visible (Hueftle: see Figs. 1 and 2), into which a fluid medium is able to enter through an opening (Hueftle: 128).

	As for claims 26 and 28, Hueftle as modified by Ahles discloses that the at least one pressure tap includes multiple pressure taps (Hueftle: p0, p1, p2) situated within the channel section and/or on an outer side of the plug sensor (Hueftle: see Fig. 2).

	As for claims 27 and 29, Hueftle as modified by Ahles discloses that multiple pressure taps (Hueftle: p1, p2) are situated on the outer side of the plug sensor (Hueftle: 116) and one pressure tap (Hueftle: p0) is situated in an interior of the channel section (Hueftle: see Fig. 2)



Response to Arguments
Applicant's arguments filed 9/15/2021 have been fully considered but they are not persuasive.
On page 9 of the Remarks, Applicant states that any review of the applied references, including the cited sections, does not in any way disclose the features of claim 12.  The examiner respectfully disagrees.  The Ahles reference discloses, in combination with Hueftle, the features of claim 12, as described in the rejection of claim 12 above.
On page 10 of the Remarks, Applicant argues that the Office is simply stating, without any supporting evidence, that it would have been obvious to try the combination asserted by the Office Action.  The examiner respectfully disagrees.  The examiner did not use “Obvious to Try” as a rationale supporting the obviousness rejection.  Instead, the examiner used both a Simple substitution of one known element for another to achieve predictable results and a Use of known technique to improve similar devices in the same way as rationales supporting the obviousness rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853